UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

ANDRE JUSTE,                        )
                                    )
          Plaintiff,                )
                                    )
     v.                             )                     Civil Action No. 1:22-cv-00364 (UNA)
                                    )
LINDSAY ANN MARIE PHILLIPS, et al., )
                                    )
                                    )
          Defendants.               )

                                     MEMORANDUM OPINION

           This matter, brought pro se, is before the Court on review of the Plaintiff’s application to

proceed in forma pauperis (“IFP”), ECF No. 2, as well as his “criminal complaint,” ECF No. 1, at

3, though he has filed a civil matter. The plaintiff, a resident of the District of Columbia, attempts

to press criminal charges for kidnapping against two individuals in Merritt Island, Florida. 1 See id.

at 1, 3.

           But “a private citizen lacks a judicially cognizable interest in the [criminal] prosecution or

nonprosecution of another,” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Therefore, the

Plaintiff may not initiate criminal proceedings against the Defendants by filing a complaint with

this court. Powell v. Katzenbach, 359 F.2d 234, 234–35 (D.C. Cir. 1965) (per curiam) (holding

that the judiciary “will not lie to control the exercise” of Attorney General's discretion to decide

whether or when to institute criminal prosecution), cert. denied, 384 U.S. 906 (1966); Sattler v.

Johnson, 857 F.2d 224, 227 (4th Cir. 1988) (refusing to recognize constitutional right “as a

member of the public at large and as a victim to have the defendants criminally prosecuted”);


1
         The Plaintiff recently filed a substantially similar, if not identical, matter in this District
that was dismissed for want of subject matter jurisdiction on March 7, 2022. See Juste v. Phillips,
et al., No. 22-cv-00258 (UNA) at ECF Nos. 3–4. Therefore, the instant matter, having resolved
none of the noted defects, is also duplicative.

                                                     1
Sibley v. Obama, 866 F. Supp. 2d 17, 22 (D.D.C. 2012) (holding same). More, the Plaintiff cannot

compel a criminal investigation by any law enforcement agency by filing a complaint with the

court. See Otero v. U.S. Attorney General, 832 F.2d 141, 141–42 (11th Cir. 1987) (per curiam);

see also Jafree v. Barber, 689 F.2d 640, 643 (7th Cir. 1982).

       Consequently, the Court will grant the IFP application, and dismiss this case without

prejudice for lack of standing, which “is a defect in subject matter jurisdiction.” Haase v. Sessions,

835 F.2d 902, 906 (D.C. Cir. 1987); see Fed. R. Civ. P. 12(h)(3) (requiring immediate dismissal

of a case when subject matter jurisdiction is found wanting). A separate order accompanies this

memorandum opinion.




                                                        TREVOR N. McFADDEN
  Dated: May 10, 2022                                   United States District Judge




                                                  2